Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  Claim 13 appear to depend on claim 1, they should begin as –The method according to claim 1—or be written into independent form; Claim 15 appears to depend on claim 10, it should begin as –The method according to claim 10 or be written into independent form.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20170208867A1) in view of Innokin Technology, CN 106023522.   
          Li et al disclose a smart control method and control system for an electronic cigarette comprising: building a communication between a mobile terminal and the electronic cigarette; obtaining an identification number of the electronic cigarette by the mobile terminal, wherein the identification number of the electronic cigarette and heating wire parameters are stored in a cloud server), the identification information is obtained by scanning the code on the cigarette (par0007); the cloud server obtaining an information in data packet from an information database, (par0012, 0045, 0053-0056, and 0059 teaches the cloud server obtain the stored heating wire parameters corresponding to the identification number of the electronic cigarette from memory/information database); and sending the obtained information in data packet to the electronic cigarette, (Li, par0012, 0045, 0053-0056, and 0059 teaches the cloud server transmits/sends the heating wire parameters of the electronic cigarette 11); the information in data packet comprising at least one set of information for setting the electronic cigarette;  (Li, Fig1, par0006 teaches obtaining the heating wire parameters [an information in data packet] by the mobile terminal from the cloud server [information database] according to the identification number of the electronic cigarette; acquiring a working power [at least one set of information] of the electronic cigarette by the mobile terminal according to the heating wire parameters and smoking parameters inputted from the mobile terminal; and obtaining the working power by the electronic cigarette via the communication from the mobile terminal, and controlling a heating wire of the electronic cigarette to work at the working power); and the electronic cigarette receiving the information in data packet, (Li, Fig1, par0006 teaches … and obtaining the working power [receiving information in data packet] by the electronic cigarette via the communication from the mobile terminal).
             Li et al fail to disclose using the location of the electronic cigarette and the location of the user mobile device to control the operation of the electronic cigarette and anti-lost function.
            Innokin Technology discloses an e-cigarette which has an anti-loss function and discloses determining a location and distance of a radio frequency feedback-receiving device according to radio frequency detection information, and comparing the location and distance to a safe distance threshold so as to prevent losing the e-cigarette (see description, paragraphs 56 and 57).
            In view of the teachings Innokin Technology it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teaching of Li et al to include an anti-lost function using a threshold distance value between the electronic cigarette and the mobile in order to better control the function of the electronic cigarette. For instance, once it is determined that the electronic device is too far from the mobile device or connection between the mobile and electronic cigarette is lost, the system could shut down the function of the electronic cigarette until the e-cigarette is recovered or when it is reentered the acceptable zone or range. Furthermore, location information has commonly been used to disable electronic device, including e-cigarette (WO 2014/121743) and to approve and/or deny transactions, including financial transactions (US 7,503,489). Therefore, to modify Li et al as such would have been an obvious extension as taught by the prior.
Claims 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al as modified by Innokin, in view of Digital marketing for electronic cigarette users, CN 105848503.
Li et al as modified Innokin fail to disclose sending suction data management instruction to the electronic cigarette.
The digital marketing for electronic cigarette users comprising: sending a suction data
management instruction to an e-cigarette, and receiving, by means of a wireless network, user suction data sent by the e-cigarette which has already established a binding relationship, the user suction data being collected by the e-cigarette after receiving the suction data management instruction and when a user suction action is detected (see description paragraph 75 and 87).
           It would have been obvious for an ordinary skill in the art at the time the invention was made to modify the teachings of Li et al as modified by Innokin to include analyzing the user habits including analyzing the suction data in order to control the electronic cigarette so that the users obtain optimal satisfaction. Therefore, such modification would have been an obvious extension as taught by the prior art.
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
            In response to the applicant’s argument that Innokin fails to disclose controlling the electronic cigarette, the examiner respectfully disagrees. Innokin is used to determine the distance of the e-cigarette with respect to the mobile device, where an alert/alarm is generated when the threshold is not respected. Li et al teach controlling the functions of the e-cigarette, by including the lost prevention (i.e. determining the distance of the e-cigarette with respect to the mobile device) into the teachings of Li et al would provide an effective way to prevent los of the e-cigarette and an alternate/additional aspect of controlling the e-cigarette. For instance, in the event an alarm is generated and the e-cigarette is not recovered or it is not brought within the working range, the system could easily manage/control its operation including the shouting down, render it inoperable. The applicant’s argument is not persuasive. Refer to the rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ST CYR/Primary Examiner, Art Unit 2876